     Case 2:20-cr-00709-KM Document 1 Filed 08/18/20 Page 1 of 16 PageID: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                   Hon. Kevin McNulty

            V.                             Crim. No. 20-709

JEANMARIE ZAHORE                           18 U.S.C. §§ 666(a)(2), 1343, 1346,
                                           1952(a)(3) and § 2


                                          INDICTMENT

       The Grand Jury in and for the District of New Jersey, sitting at Newark, charges:

                                             COUNT 1

   (Making Corrupt Payments to an Agent of a Local Government Receiving Federal Funds)

       I.        During the time period relevant to Count 1 of this Indictment:

                 A.     Defendant JEANMARIE ZAHORE ("defendant ZAHORE") was the sole

owner of JZ Nettech, a computer consulting business which he operated out of his residence in

Rahway, New Jersey.

                 B.     Individual 1, an associate of defendant ZAHORE, was a public official in

the local government of the City of Orange Township, New Jersey ("Orange") through the

period ending on or about December 31, 2015. During that period, Individual 1 was in a

position to take and influence, and did take and influence, actions taken by and on behalf of

Orange, and Individual 1 was an agent of Orange, within the meaning of Title 18, United States

Code, Section 666(d)(l).

                 C.     Orange received benefits in excess of $10,000 under Federal programs

involving grants, contracts, subsidies, loans, guarantees, insurance, and other forms of Federal



                                                  1
       Case 2:20-cr-00709-KM Document 1 Filed 08/18/20 Page 2 of 16 PageID: 2




assistance within the relevant 12-month time period, within the meaning of      Title    18, United

States Code, Sections 666(b) and 666(d)(5).

                 D.      A municipal complex located in Orange on Park Street housed the Orange

Municipal Court and the Orange Police Department (the "Municipal Complex").

                 E.      On or about September 15,2015, the Orange City Council passed a

resolution awarding JZ Nettech a $350,000 emergency contract to install a computer networking

system at the Municipal Complex (the "Municipal Complex          Project"). The term of the contract

was from on or about September 16,2015 through on or about September 15,2016.

                                   The Comrpt Payments Scheme

         2.      From at least on or about August 31, 2015 through in or about November 2015,

defendant ZAHORE engaged in a scheme to offer and give comrpt cash payments to Individual

1   to influence and reward Individual 1 for using Individual I's influence as an Orange public

official to arrange for Orange to award JZ Nettech the contract for the Municipal Complex

Project and to facilitate payments from Orange to JZ Nettech totaling $350,000, as described

below.

                 A.     On or about August 31, 2015, defendant ZAHORE and Individual I

exchanged the following text messages (all text messages below are set forth verbatim):


                         SOURCE                              TEXT MESSAGE
                                            I   "Hey [Individual 1], I trust all is well.
                                                We played phone tag a couple of times.
                      ZAHORE CELL
                                                Let me know what time is good for me to
                         PHONE
                                                come by your office today or tomorrow.
                                                lean   2."
                  INDIVIDIJAI, 1 CEI,I,
                                                "Tomorro*' at 2 mv offlce is that ok?"
                          PHONE

                                                       2
    Case 2:20-cr-00709-KM Document 1 Filed 08/18/20 Page 3 of 16 PageID: 3




                         SOURCE                            TEXT MESSAGE

                      ZAHORE CELL
                                                "Yes, it is. See you tomorrow. Thanks"
                         PHONE


                 B.      On or about September 3,2015, defendant ZAHORE and Individual I

exchanged the following text messages:


                          SOURCE                            TEXT MESSAGE

                       ZAHORE CELL
                                                 "On my way"
                          PHONE

                    INDIVIDUAL       l   CELL
                                                 "Meet me at city hall my office"
                           PHONE

                       ZAHORE CELL               "In Orange?"
                          PHONE

                   INDIVIDUAL        l   CELL
                           PHONE


                 C.     On or about September 14,2015, at a meeting at the Municipal Complex,

Individual   1 advised a senior   official ofthe Orange Municipal Court (the "Court Official") and a

senior official of the Orange Police Department (the "Police Department Official") that: (a) there

was an urgent need to address a potential security vulnerability in the Municipal Complex's

computer network, and (b) JZ Nettech had been selected as the vendor to fix the problem. That

same day,    Individual I caused Orange to issue a Certification ofFunds, certifiing that $350,000

was available for the Municipal Complex Project and       identiffing the vendor    as JZ Nettech.


                 D.     On or about September 14,2015, defendant ZAHORE and Individual               1



exchanged the following text messages:




                                                    1
    Case 2:20-cr-00709-KM Document 1 Filed 08/18/20 Page 4 of 16 PageID: 4




                          SOURCE                                TEXT MESSAGE

                        ZAHORE CELL               "Let me know what time you will be
                           PHONE                  home. I probably can stop by tonight."

                   INDIVIDUAL      l   CELL
                                                   l\
                           PHONE

                   INDIVIDUAL      l   CELL       "I'm finish with my meeting where    are
                           PHONE                  you"

                      ZAHORE CELL                 "Iam in Union. Where do want to
                         PHONE                    meet?"

                   INDIVIDUAL      l   CELL
                                                  "Mv house"
                           PHONE

                      ZAHORE CELL
                                                  "Ok.    See vou there   in 25mins"
                         PHONE


                   E.      On or about September 15,2015, defendant ZAHORE sent an email to

Individual   I,   thanking Individual I for sending him a Political Contribution Disclosure Form that

Orange vendors were required to complete.

                   F.      On or about September 15,2015, defendant ZAHORE and Individual         1




exchanged the following text messages:


                            SOURCT'                                 TEXT MESSAGE

                         ZAHORE CELL                    "On my way to your office to drop   off
                            PHONE                       the document."

                      INDIVIDUAL       1   CELL         "K, see [an Orange employee who
                             PHONE                      reported to Individual Il"

                         ZAHORE CELL
                                                        "Will do"
                           PHONE

                      INDIVIDUAL I CELL
                                                        "Urgent! Need business Regerstration"
                             PHONE


                                                           4
     Case 2:20-cr-00709-KM Document 1 Filed 08/18/20 Page 5 of 16 PageID: 5




                           SOURCE                              TEXTMESSAGE

                     ZAHORE CELL
                                                   "Am driving will fax it over soon"
                        PHONE

                     ZAHORE CELL
                                                    "Are you still in the office?"
                        PHONE

                 INDIVIDUAL             1   CELL
                                                   "Yes"
                               PHONF,

                     ZAHORE CELL
                                                   "l   am on my way"
                        PHONE

                 INDIVIDUAL             l   CELL
                                                   "ok"
                           PHONE


               G.      On or about September 15,2015, defendant ZAHORE submitted

documentation to Orange to be able to obtain the contract for the Municipal Complex Project

including, as Individual   i   had directed, a Political Contribution Disclosure Form and a Business

Registration Certificate. That same day, Individual 1 spoke before the Orange City Council in

support of allocating emergency funds for the Municipal Complex Project and awarding the

Municipal Complex Project to JZ Nettech. The Court Official and the Police Department

Officiai also addressed the Orange City Council, relying on information that Individual I had

provided to them. At the meeting, during which Orange City Council members raised questions

about the selection of JZ Nettech as the vendor for the Municipal Complex Project, Individual      1



did not disclose &at Individual     t   had engaged in communications with defendant ZAHORE

since al least August 31,2015.

               H.     On or about September 15,2015, after the Orange City Council had

awarded the $350,000 emergency contract, without competitive bidding, to JZ Nettech,

defendant ZAHORE and Individual 1 exchanged the following texr messages:

                                                        5
    Case 2:20-cr-00709-KM Document 1 Filed 08/18/20 Page 6 of 16 PageID: 6




                       SOURCE                                TEXT MESSAGE

                INDIVIDUAL        l   CELL    "I Need to     see you   ASAP!!"
                       PHONE

                   ZAHORE CELL                "What is going on? I will stop by the
                      PHONE                   office in the am"


              I.      On or about September 16,2015, defendant ZAHORE and Individual    1



exchanged the following text messages:


                      SOT]RCE                            TEXT MESSAGE

               INDIVIDUAL     l       CELL   "Can you meet me at my place at 8am?"
                       PHONE

                   ZAHORE CELL
                                             "What is the room#?"
                      PHONE

               INDIVIDUAL     1       CELL
                                             "3167"
                       PHONE

                   ZAHORE CELL
                                             "I   am here"
                      PHONE

                   ZAHORE CELL
                                             "l just missed you"
                      PHONE

               INDIVIDUAL     l   CELL
                                             "Come upstairs to rm 4154"
                       PHONE

                   ZAHORE CELL
                      PHONE
                                             "ok"

              J.     On or about September 16,2015,lndividual 1 approved and caused to be

approved the issuance ofa blanket purchase order authorizing Orange to pay JZ Nettech

$350,000 in connection with the Municipal Complex Project.




                                                    6
    Case 2:20-cr-00709-KM Document 1 Filed 08/18/20 Page 7 of 16 PageID: 7




              K.      On or about September 11,2015, defendant ZAHORE and Individual      1



exchanged the following text messages:


                        SOURCT]                          TEXT MESSAGE

                                           "Hey [ndividual 1]. How r u? [An
                                           employee in Orange's Finance
                     ZAHORE CELL
                                           Department ("Orange Employee 1")l is
                        PHONE
                                           requesting an invoice already should I
                                           give      something?"

                     ZAHORE CELL           "Or should I make one and give it to
                        PHONE              you?"

                     INDIVIDUAL      1
                                           "When can you meet?"
                      CELL PHONE

                     ZAHORE CELL
                        PHONE

                   INDIVIDUAL   1   CELL
                                           "When can you meet?"
                        PHONE

                     ZAHORE CELL
                                           "12:30pm"
                        PHONE

                     ZAHORE CELL
                                           "ln your office?"
                        PHONE

                   INDIVIDUAL I CELL
                        PHONE              [Location provided by Individual 1]

                     ZAHORE CELL
                                           "ok"
                        PHONE

                     ZAHORE CELL           "I   am at location provided by Individual
                        PHONE              11.   Where r u?"


              L.      On or about September 11,2015, defendant ZAHORE sent an email to

Orange Employee 1, using a server located outside of New Jersey, attached to which was a JZ




                                                 7
    Case 2:20-cr-00709-KM Document 1 Filed 08/18/20 Page 8 of 16 PageID: 8




Nettech "invoice related to the I st stage of the project" seeking a payment from Orange     of

$1 15,000.

               M.     On or about September 17,2015, defendant ZAHORE sent a text message

to Individual 1, stating, "I sent [the JZ Nettech invoice for $115,000] to [Orange Employee 1].

Do you want a copy sent to u?"

               N.     On or about September 18,2015, defendant ZAHORE sent an email to

Orange Employee 1, using a server located outside    ofNew Jersey, attached to which was a

revised JZ Nettech invoice, still seeking a payment of   $1   15,000 from Orange, but now indicating

that approximately $34,460 of the $115,000 was for the "Purchase of wiring for buildings."

Also on or about September 18, 2015, defendant ZAHORE and Individual 1 exchanged the

following text messages:

                        SOURCE                            TEXT MESSAGE

                    ZAHORE CELL              "How r u today? R u in the office today?
                       PHONE                 I plan to come by.."

                 INDIVIDUAL       1   CELL
                                             "Yes"
                           PHONE

                     ZAHORE CELL             "Ok. I am on my way."
                        PHONE


               O.     On or about September 18,2015, at Individual 1's direction, the Police

Department Official signed and approved a purchase order for the payment of       $1   15,000 to JZ

Nettech for the "PURCHIASEI OF WIRING/CABLE/SUPPLIES" for the Municipal Complex

Project. Typically, vendors   are not pre-paid by Orange to purchase supplies for a project.




                                                 8
    Case 2:20-cr-00709-KM Document 1 Filed 08/18/20 Page 9 of 16 PageID: 9




Thereafter, the Police Department Official gave updates to Individual 1 about the progress ofthe

Municipal Complex Project.

                P.        On or about September 18, 2015, defendant ZAHORE received a check in

the amount of   $1I   5,000 payable to JZ Nettech, which Individual 1 caused Orange to issue in

connection with the Municipal Complex Project (the "$115,000 Orange check"). Defendant

ZAHORE deposited the $1 15,000 Orange check in         a bank account    in the name of defendant

ZAHORE "DBA JZ NETTECH" (the "JZ Nettech               banJ<   account") on or about the same date.

                a.        On or about September 19,2015, defendant ZAHORE and Individual I

went out together at night to celebrate the award ofthe $350,000 emergency corrtract to       lZ

Nettech for the Municipal Complex Project.

                R.       On or about October 7,2015, defendant ZAHORE sent an email to Orange

Employee 1, using a server located outside of New Jersey, attached to which was a Purchase

Order that defendant ZAHORE had signed calling for a payment of $140,000 from Orange in

connection with the Municipal Complex Project.

                S.       On or about October 9,2015, defendant ZAHORE deposited a check in

the amount of$140,000 issued by Orange and payable to JZ Nettech in connection with the

Municipal Complex Project in the JZ Nettech balk account at         a bank branch in   New Jersey.

                T.        On or about November 9, 2015, defendant ZAHORE sent an email to

Orange Employee I , using a server located outside of New Jersey, attached to which was a JZ

Nettech invoice seeking a payment of $95,000 from Orange in connection with the Municipal

Complex Project.




                                                   9
   Case 2:20-cr-00709-KM Document 1 Filed 08/18/20 Page 10 of 16 PageID: 10




               U.       On or about November 10,2015, defendant ZAHORE deposited a check

in the amount of$95,000 issued by Orange and payable to JZ Nettech in connection with the

Municipal Complex Project in the JZ Nettech bank account at             a bank branch in    New Jersey.

               V.       On or about November 20, 2015, defendant ZAHORE sent Individual I a

text message asking, "Moming, will u be at [an identified location] today?"

               W.       On or about November 20, 2015, defendant ZAHORE withdrew and

caused the withdrawal of approximately $20,000 in cash from the JZ Nettech bank account (the

"approximately $20,000 cash proceeds"), which was obtained, in substantial part, from the funds

paid by Orange.

              X.        On or about November 20, 2015, while in New Jersey, defendant

ZAHORE gave, and Individual      1 accepted,   approximately $10,000 in cash from the

approximately $20,000 cash proceeds, which was intended to influence and reward Individual                1



for Individual 1's assistance in connection with the Municipal Complex Project. Defendant

ZAHORE characterized that cash payment to Individual           1    in a spreadsheet that defendant

ZAHORE maintained of expenses related to the Municipal Complex Project                 as   follows:


                  1112012015   Gift: flnitials of Individual   l]      $   10,000.00




              Y.        On or about November 23, 2015, defendant ZAHORE withdrew and

caused the withdrawal   of approximately $30,000 from the JZ Nettech bank account (the

"approximately $30,000 cash proceeds"), which was obtained, in substantial part, from funds

paid by Orange.




                                                  10
   Case 2:20-cr-00709-KM Document 1 Filed 08/18/20 Page 11 of 16 PageID: 11




                   Z.     On or about November 23,2015, defendant ZAHORE gave, and

Individual I accepted, approximately $10,000 in cash from the approximately $30,000 cash

proceeds, which was intended to influence and reward Individual             I in connection with the

Municipal Complex Project. Defendant ZAHORE characterized that cash payment to

Individual   1   in a spreadsheet that defendant ZAHORE maintained of expenses related to the

Municipal Complex Project       as   follows:


                   1U2312015     Gift: flnitials of Individual   1]   $   10,000.00




       3.          From at least on or about August 31, 2015 through in or about November 2015, in

the District of New Jersey, and elsewhere, defendant

                                          JEANMARIE ZAHORE

did comrptly give, offer, and agree to give to Individual l, an agent of Orange, cash payments

totaling well over $5,000 and more, as referred to in Paragraphs 2.X and,2.2 above, with the

intent to influence and reward Individual 1 in connection with a business, transaction, and series

oftransactions ofOrange involving a thing ofvalue of$5,000 and more, namely, the Municipal

Complex Project.

                   In vioiation of Title 18, United States Code, Section 666(a)(2) and Section 2.




                                                    11
   Case 2:20-cr-00709-KM Document 1 Filed 08/18/20 Page 12 of 16 PageID: 12




                                              COUNTS 2 and 3

                                                (Wire Fraud)

        1.      Paragraphs   I   and 2 of Count 1 ofthis Indictment are hereby incorporated and

realleged as if fully set lorth herein.

        2.      During the time period relevant to Counts 2 and 3 of this Indictment, Orange and

its citizens had an intangible right to the honest services of their public   officials. As   an Orange

public official, Individual 1 owed Orange and its citizens a duty to refrain from seeking and

receiving secret bribes and kickbacks in exchange for Individual 1's official action and influence

and for violating his duties as an Orange public official.

        3.      From at least on or about August 31, 2015 through in or about November 2015, in

the District of New Jersey, and elsewhere, defendant

                                          JEANMARIE ZAHORE

and Individual 1 knowingly did devise and intend to devise a scheme and artifice to defraud

Orange of the right to Individual    1   's honest services as an Orange public official by means of

materially false and fraudulent pretenses, representations, and promises.


       4.       On or about the dates set forth below, in the District    ofNew Jersey and elsewhere,

for the purposes ofexecuting and attempting to execute this scheme and artifice to defraud,

defendant

                                          JEANMARIE ZAHORE

knowingly and intentionally did transmit and cause to be transmitted by means of wire, radio and

television communications in interstate commerce, certain writings, signs, signals, pictures and

sounds, as listed below:


                                                      12
         Case 2:20-cr-00709-KM Document 1 Filed 08/18/20 Page 13 of 16 PageID: 13




 COUNT           DATE                 WIRE COMMIINICATION

 2               Octobcr 7. 2015      Defendant ZAHORE's email to Orange Employee 1, using
                                      a server located outside of New Jersey, attached to which
                                      was a Purchase Order signed by defendant ZAHORE
                                      calling for a payrnent of$140,000 from Orange in
                                      connection with the Municipal Complex Project.


     l          November 9,2015       Defendant ZAHORE's email to Orange Employee 1, using
                                                             ofNew Jersey, attached to which
                                      a server located outside
                                      was a JZ Nettech invoice seeking a payment of $95,000
                                      from Orange in connection with the Municipal Complex
                                      Project.



                  In violation ofTitle 18, United States Code, Sections 1343 and 1346, and Section

2.




                                                  13
   Case 2:20-cr-00709-KM Document 1 Filed 08/18/20 Page 14 of 16 PageID: 14




                                                     COUNT,I

                                (L-lse of a Facility in Interstate Commerce
                    to Promote, Manage. Establish. Carry On. and Facilitate Bribery)

           1.     Paragraphs    I    and 2   ofCount I of this Indictment   are hereby incorporated and

realleged as    il fully set forth   herein.

       2.         On or about November 9, 201 5, in the District of New Jersey, and elsewhere,

defendant

                                               JEANMARIE ZAHORI

knowingly did use a facility in interstate commerce with the intent to promote, manage,

establish, and carry on, and facilitate the promotion, management, establishment, and carrying on

of an unlawful activity-namely, bribery, contrary to N.J.S.A. 2C:27 -2-and, thereafter, did

perform and attempt to perform acts to promote, manage, establish, and carry on, and facilitate

the promotion, management, establishment, and carrying on of such unlawful activity, as

follows:


 DATE                       USE OF FACILITY IN                     ACTS PERFORMED THEREAFTER
                            INTERSTATE COMMERCE
 November 9, 2015           Defendant ZAHORE emailed               On or about November 20, 2015,
                            Orange Employee 1 , using a            defendant ZAHORE withdrew and
                            server located outside of New          caused the withdrawal of approximately
                            Jersey, and allached, a JZ             $20,000 in cash from the JZ Nettech
                            Nettech invoice seeking a              bank account, which was obtained, in
                            payment of $95,000 from                substantial part, from the funds paid by
                            Orange in connection with the          Orange.
                            Municipal Complex Project.
                                                                   On or about November 20,2015,
                                                                   defendant ZAHORE conferred
                                                                   approximately $10,000 in cash, from the
                                                                   approximately $20,000 cash proceeds, on
                                                                   Individual   1.




                                                         14
  Case 2:20-cr-00709-KM Document 1 Filed 08/18/20 Page 15 of 16 PageID: 15




                    USE   OFFACILITYIN                 ACTS PERFORMED THEREAFTER
                    INTERSTATE COMMERCE
                                                       On or about Nov ember 23 , 201 5 ,
                                                       defendant ZAHORE withdrew and
                                                       caused the withdrawal of approximately
                                                       $30,000 in cash from the JZ Nettech
                                                       bank account, which was obtained, in
                                                       substantial part, from the funds paid by
                                                       Orange.

                                                       On or about November   23,2015,
                                                      defendant ZAHORE conferred
                                                      approximately $10,000 in cash, from the
                                                      approximately $30,000 cash proceeds,
                                                      on Individual 1.



           In violation of Title 18, United States Code, Sections 1952(a)(3) and Section 2.




                                                  A




Uar*-&-rxn;lt
CRAIdJCARPET.TITo
UNITED STATES ATTORNEY




                                            15
Case 2:20-cr-00709-KM Document 1 Filed 08/18/20 Page 16 of 16 PageID: 16


                    CASE NUMBER: 20- 709 (KM)

                    United States District Court
                      District of New Jersey
                     UNITED STATES OF AMERICA



                         JEANMARIE ZAHORE

                         INDICTMENT FOR
                      18 U.S.C. SS 666(a)(2), 13a3,
                        t346, I952(a)(3), and g 2
                               A True Bill,



                               Foreperson

                          Cnlrc Ca,nprxrro
                       UNITED STATES ATTORNEY
                           NEWARK, NEI,Y JERSEY


                               CenrFars
                           J FoRrten IN,resnr
                         Ass rsrANT U. S. ATT)RN EYs
                              973-3s3-6076
                              973-64s-2890
